Citation Nr: 0217033	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  


Procedural history

The veteran had active service from March 1966 to December 
1971.  Service in Vietnam is indicated by the evidence of 
record. 

The RO received the veteran's claim for service connection 
for PTSD in May 2001.  In a December 2001 rating decision, 
the RO denied the claim.  The veteran disagreed with the 
December 2001 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2002.  

In February 2002, the veteran elected to have his claim 
reviewed by the Decision Review Officer.  From a notation in 
the April 2002 statement of the case (SOC), it appears that 
this was completed and the claim continued to be denied.

Other issue

The Board observes that in a December 2001 rating decision, 
in addition to denying the claim for service connection for 
PTSD, the RO granted a claim for diabetes mellitus and 
awarded a 20 percent rating.  The veteran has not appealed 
this decision, and in fact, stated that he was satisfied 
with it in his January 2002 notice of disagreement.  
Accordingly, only the issue of entitlement to service 
connection for PTSD will be addressed in this decision.


FINDINGS OF FACT

1.  The record does not include medical evidence showing a 
current diagnosis of PTSD.

2.  During his service, the veteran was not engaged in 
combat with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

4.  Competent medical evidence does not reveal that the 
veteran's currently diagnosed depressive disorder existed 
during service or is causally related to his military 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or as a result of military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter which set 
forth in detail the requirements for substantiating his 
claim for PTSD, including the responsibilities of the VA and 
the veteran with respect to obtaining evidence.  The veteran 
was specifically informed of what the evidence must show, 
what evidence the veteran was responsible to provide, what 
evidence VA would obtain, and the steps already taken by the 
RO.  The veteran was informed that the RO would assist him 
in obtaining evidence if he provided the proper information 
and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by means of the 
December 2001 rating decision and the April 2002 SOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO sent the veteran a questionnaire in 
August 2001 to identify and provide additional information 
on his claimed in-service stressors.  The veteran completed 
and returned the form.  The RO requested and obtained the 
veteran's service medical records, VA outpatient treatment 
records and service personnel records.  The veteran was 
afforded a VA examination in October 2001.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
fact, in an August 2001 reply to the RO's request for 
information and evidence, the veteran stated that he had no 
evidence other than his own contentions on the issue of 
PTSD.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; but he indicated in his May 2002 Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran has submitted statements 
and his representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).
For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1132, 1133 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).


Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

PTSD/combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2002).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does 
not apply to veterans who served in a general "combat area" 
or "combat zone" but did not themselves engage in combat 
with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In 
such cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau at 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002); see Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (2002); Moreau, 
supra.  This echoes the Hickson analysis: service connection 
requires (1) a current disability; (2) in-service disease or 
injury; and (3) a nexus between the two. 

There is of record no medical diagnosis of PTSD that would 
satisfy element (1).  The veteran has submitted no such 
diagnosis, and his VA outpatient treatment records do not 
reflect such a diagnosis.  In fact, the October 2001 VA 
examiner was specifically asked to comment on the matter.  
He did not render a diagnosis of PTSD, but found a 
depressive disorder, and stated that there were no military 
stressors that could support a PTSD diagnosis.  In addition, 
a July 1990 VA psychiatric examination established a 
diagnosis of schizoid personality disorder.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].

The primary evidence in support of the veteran's claim comes 
from his own contentions to the effect that he has PTSD.  
However, it is now well established that although he is 
competent to report on his symptoms, as a layperson without 
medical training the veteran is not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  

Since there is no medical evidence of PTSD, the veteran's 
claim fails on that basis. 
In order to be thorough, the Board will also discuss the 
other two elements outlined above. 

In regard to element (2), the Board observes that the 
veteran has not contended that he engaged in combat, but has 
insisted that all of Vietnam was a combat zone.  
Nevertheless, the Board is unable to identify objective 
evidence which supports participation in combat.  The Board 
notes that the veteran's military occupational specialty was 
a radio operator.  He did not receive any decorations or 
awards indicative of combat status, and he did not incur any 
injuries reflective of participation in combat.  Because the 
record provides no evidence of combat beyond the veteran's 
statements, the Board concludes that combat status has not 
been demonstrated in this case.  See Moreau, Dizoglio and 
Doran, all supra.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

The stressors described by the veteran consist of seeing 
friends killed in a mortar attack, being exposed to sniper 
fire while serving police duty, and seeing a dead child by 
the side of the road.  The veteran did not identify the 
friends killed in the mortar attack.  The board acknowledges 
that after 30 years, recollection of specific details is 
difficult; however, without such details, the veteran's 
stressor event cannot be verified, and as stated above, 
verification is a necessary element to establish service 
connection for PTSD.  The veteran claims that he was exposed 
to sniper fire.  He also claims to have seen a dead child by 
the side of the road.  Neither of these stressors can be 
verified.  Accordingly, neither combat status or 
corroborated stressors have been established and the 
veteran's claim also fails on that basis.

With respect to the matter of medical nexus, absent a 
diagnosis of PTSD there can be no nexus.  The Board 
additionally notes the finding of the October 2001 VA 
examiner that none of the claimed stressors could support a 
diagnosis of PTSD.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no diagnosis of PTSD, no credible 
corroborating evidence of the in-service stressors 
identified by the veteran and no medical evidence 
establishing a nexus between an in-service stressor and a 
diagnosis of PTSD.  Establishment of all three of these 
elements is required for a showing of entitlement to service 
connection for PTSD.  In the absence of any of the required 
elements under 38 C.F.R. § 3.304(f), the claim for service 
connection for PTSD is accordingly denied.

The Board must also address whether the veteran has made a 
broader claim for entitlement to service connection for a 
psychiatric disorder.  The veteran has  diagnoses of 
psychiatric disorder, as shown in the October 2001 finding 
of a depressive disorder and the July 1990 finding of a 
schizoid personality disorder.
Although the veteran specifically phrased his claim as one 
for PTSD, the Board notes that in his January 2002 notice of 
disagreement, the veteran noted the findings and diagnosis 
of the October 2001 and July 1990 VA examiners and he 
indicated in his statements that regardless of terminology, 
he attributed his psychiatric symptoms to service.  See 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from 
the evidence of record].  Therefore, the Board will also 
address a broader claim for service connection of a 
psychiatric disorder other than PTSD.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra. 

Concerning Hickson element (1), as noted above there are 
psychiatric diagnoses of record.  However, with respect to 
the 1990 diagnosis of schizoid personality, as discussed 
above personality disorders are considered to be congenital 
or developmental disabilities for which service connection 
may not be granted. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).   The 
depressive disorder diagnosed in October 2001, does, 
however, constitute a current disability.  Hickson element 
(1) has been satisfied to that extent.    

With respect to Hickson element (2), in-service incurrence, 
on the veteran's separation examination in November 1971, 
there is a notation of abnormal psychiatric findings.  The 
examination report refers to a psychiatric consultation 
report.  The report of psychiatric evaluation completed on 
November 11, 1971 shows a diagnosis of inadequate 
personality, chronic, severe.  Governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of 
VA disability compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2002).  Therefore service 
connection cannot be granted on the basis of the personality 
disorder noted at separation.  The Board notes that no other 
psychiatric disorder was diagnosed at that time.  The mental 
status examination showed no evidence of psychosis, neurosis 
or organic brain disease.  

The first diagnosis of a psychiatric disorder recognized as 
such for VA rating purposes did not occur until the October 
2001 VA examination, 30 years after the veteran was 
discharged from active military service.  This is decades 
after the one year presumptive period found in 38 C.F.R. 
§§ 3.307 and 3.309.  In any event, the depressive disorder 
diagnosed in 1991 is not considered to be a psychosis.  
See 38 C.F.R. § 4.130 (2002).   

In short, in-service incurrence on either a direct or a 
secondary basis is not demonstrated.

With respect to Hickson element (3), medical nexus evidence, 
the October 2001 VA examiner did not attribute the veteran's 
depressive disorder to his military service, and there is of 
record no other medical evidence that would tend to connect 
them.  

In the absence of a psychiatric diagnosis in service or 
within the presumptive period, and in the absence of any 
medical evidence of a relationship to service, elements (2) 
and (3) are not satisfied, and there is no basis for 
granting service connection for a psychiatric disability.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
benefit sought on appeal is accordingly denied.

ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


